                Case 1:18-cv-04115-PAE Document 296 Filed 02/12/21 Page 1 of 5


                      RHEINGOLD GIUFFRA RUFFO & PLOTKIN LLP
                                       551 FIFTH AVENUE, 29TH FLOOR
                                        NEW YORK, NEW YORK 10176
                                              Tel: (212) 684-1880
                                              Fax: (212) 689-8156
                                            www.rheingoldlaw.com
DAVID B. RHEINGOLD◊                                                                                 Of Counsel
THOMAS P. GIUFFRA♦                                                                             PAUL D. RHEINGOLD‡●
EDWARD A. RUFFO♦
SHERRI L. PLOTKIN♦                                                                                    Also Admitted In:
JEREMY A. HELLMAN♦
                                                                                                               D.C. ‡
                                                                                                            Virginia ◊
                                               February 9, 2021                                          New Jersey ♦
                                                                                                       Massachusetts ●
       Hon. Paul A. Engelmayer, United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 1305
       New York, New York 10007

                        Re: Alexandra Canosa v. Harvey Weinstein, et al.
                            No. 18 Civ. 4115 (PAE)

       Dear Judge Engelmayer:

               We represent plaintiff, Alexandra Canosa in this matter. I write in response to the letter
       filed by non-party Robert Weinstein on February 5, 2021 (ECF 288).

               Robert Weinstein seeks to cancel his deposition because he claims in his counsel’s letter
       that Ms. Canosa cannot show relevance of his deposition. This entire argument is misplaced as
       "the party seeking to quash a subpoena bears a heavy burden of proof" Irons v. Karceski, 74 F.3d
       1262, 1264 (D.C. Cir. 1995). Nonetheless, as will be discussed, Robert Weinstein possesses
       extensive relevant information regarding the conduct of his brother which is critical to establishing
       Plaintiff’s claims.

               Plaintiff seeks the deposition of Robert Weinstein for matters that are highly relevant to
       the culpability of Harvey Weinstein personally. Following dismissal of various of Plaintiff’s
       claims, the following remain against Harvey Weinstein personally (ECF 152):

           1. Battery (claim 1);
           2. Assault (claim 2);
           3. Intentional infliction of emotional distress regarding a course of intimidating and abusive
              conduct by Weinstein spanning August 2010 to August 2017 (claim 3);
           4. Sexual assault (claim 6);
           5. False imprisonment (claim 18);
           6. New York State Human Rights Law (claim 8) and New York City Human Rights Law
              (claim 9) (Sex discrimination includes sexual harassment through quid pro quo, disparate
              impact and hostile work environment theories);
         Case 1:18-cv-04115-PAE Document 296 Filed 02/12/21 Page 2 of 5




   7. Trafficking Victims Protection Act, 18 U.S.C. § 1591 (claim 13);
   8. California law (claims 16 and 17).

       These are wide ranging claims, as they include broad human rights claims that refer to
Harvey Weinstein’s conduct at work and around the world. Robert Weinstein, who was deeply
involved in the Weinstein Company, and has a plethora of personal knowledge regarding Harvey
Weinstein’s behavior at work and in many contexts, is a prime source of probative evidence.

        Based on prior proceedings in this matter and elsewhere, Harvey Weinstein will claim he
had a consensual relationship with Ms. Canosa. Evidence of other instances of abuse and sexual
harassment would demonstrate that Harvey Weinstein has a pattern of conduct, and intent, and
Ms. Canosa was a victim. Even if Robert Weinstein does not know Ms. Canosa personally, he has
not ruled out that he has information that would be useful (or harmful) to Ms. Canosa’s case. It
cannot be seriously disputed that Robert Weinstein was involved and had knowledge of the
allegations and settlement of multiple sexual harassment and similar matters involving his brother
for many years, or had knowledge of improper conduct by his brother. This is certainly relevant in
a claim involving a serial sexual predator who is taking the position that his conduct was
consensual.

        Federal Rules of Evidence §404(b)(2) states:

               Other Crimes, Wrongs, or Acts. (2) Permitted Uses. This evidence
               may be admissible for another purpose, such as proving motive,
               opportunity, intent, preparation, plan, knowledge, identity, absence
               of mistake, or lack of accident.

Such evidence may be used in a civil proceeding. Bonilla v. Yamaha Motors Corp., 955 F.2d 150,
154 (1st Cir. 1992) (recognizing applicability of FRE 404(b) in civil context); Roshan v. Fard, 705
F.2d 102, 104-106 (4th Cir. 1983) (civil action arising out of altercation in a bar; error to exclude
defense evidence that plaintiff had been convicted of a crime where defendant had acted as an
informant because such evidence tended to demonstrate plaintiff’s motive to initiate assault);
Dosier v. Miami Valley Broadcasting Corp., 656 F.2d 1295, 1300-1301 (9th Cir. 1981) (instances
of alleged racial discrimination may be used “to establish the existence of a pattern or scheme”
under FRE 404(b)); Miller v. Poretsky, 595 F.2d 780, 784 (D.C. Cir. 1978) (prior acts of alleged
racial discrimination relevant to prove “landlord’s motive”); Edgar v. Fred Jones Lincoln-Mercury,
Inc., 524 F.2d 162, 164-167 (10th Cir. 1975) (in fraud action alleging an odometer rollback on car,
error to exclude evidence of prior similar acts to show “knowledge or intent”); Demers v. Adams
Homes of Nw. Florida, Inc., 321 F. App'x 847, 854 (11th Cir. 2009) (“Thus, discriminatory intent
may be proven by direct or circumstantial evidence, such as that admitted under 404(b).”).

      The case of Vale v. Great Neck Water Pollution Control Dist., No. 14CV4229ADSAYS,
2016 WL 1072639, at *3 (E.D.N.Y. Jan. 8, 2016) is instructive. It held:

               C. The Subpoena Seeks Relevant Evidence
               Plaintiff claims that she was retaliated against and fired by Murphy.
               She also alleges that Murphy has a propensity to retaliate against
         Case 1:18-cv-04115-PAE Document 296 Filed 02/12/21 Page 3 of 5




               employees who exercise their employment rights. Evidence that
               Murphy has acted similarly toward Plaintiff and other District
               employees may be admissible on the issue of intent. In Terry v.
               Ashcroft, 336 F.3d 128, 141 (2d Cir.2003), the Second Circuit
               considered an “atmosphere of retaliation in the workplace,”
               including testimony from various employees from plaintiff's office
               as evidence of retaliation. Similarly, in Henry v. Wyeth
               Pharmaceuticals, Inc., 616 F.3d 134, 150–151 (2d Cir.2010), the
               Second Circuit noted that race related comments made by plaintiff's
               direct supervisor to two other employees were relevant to the
               plaintiff's claims of retaliation. In Ortega v. Fedcap Rehabilitation
               Svcs., Inc., 2003 WL 21383383, at *1 (S.D.N.Y. June 16, 2003), the
               court found that similar-act complaints against plaintiff's supervisor
               by other employees were discoverable because intent was at
               issue. See also Flanagan v. Travelers ins. Co., 111 F.R.D. 42, 48
               (W.D.N.Y.1986) (“Evidence of general patterns of discrimination
               by an employer is clearly relevant in an individual disparate
               treatment case, and is therefore discoverable pursuant to Fed. R.
               Civ.P. 26(b)(1).”(citations omitted). Moreover, Courts in this
               district have recognized that direct evidence of an employer's
               discriminatory intent will rarely be available, so affidavits and
               depositions must be carefully scrutinized for circumstantial proof of
               discriminatory conduct. Weber v. City of New York, 973 F.Supp.2d
               227, 249 (E.D.N.Y.2013). Given this precedent, the testimony
               sought from Arman is relevant on the issue of Murphy's intent and
               retaliatory conduct. This court makes no ruling as to the
               admissibility at trial of any evidence discovered as a result of
               enforcement of this subpoena. Nonetheless, the information sought
               is within the scope of discovery, and the motion to quash on
               relevance grounds is therefore denied. In light of the finding of
               relevance, the Court turns to address the issues of whether the
               subpoena is burdensome, and whether enforcement is barred by the
               parties' prior confidentiality agreement.

       Additionally, FRE 404(b) requires only that the prior act have logical relevancy, not that it
necessarily be similar in nature to the charged crime. United States v. Vest, 842 F.2d 1319, 1327
n.6 (1st Cir. 1988) (“‘[S]imilarity’ is not a general requirement for admissibility under Rule
404(b).”).

       It is expected that Robert Weinstein is keenly aware of prior sexual misconduct by Harvey
Weinstein, as well as Harvey Weinstein’s abusive behavior in the workplace and elsewhere.
Certainly, there is no allegation made that such is not the case, which was movant’s burden. It is
also expected that Robert Weinstein will be able to provide direct testimony pertaining to physical
violence, and abusive behavior, that Harvey Weinstein unleased, at work, when his demands were
not acquiesced to. As such, Robert Weinstein is expected to have highly relevant information.
         Case 1:18-cv-04115-PAE Document 296 Filed 02/12/21 Page 4 of 5




        Indeed, just as much as it is important to know what helpful information Robert Weinstein
could have, it is important to find out what damaging testimony Robert Weinstein, may have, and
how Harvey Weinstein was perceived by his co-workers in the workplace, for better, or worse.
These are especially relevant to Ms. Canosa’s broad claims pursuant to New York State Human
Rights Law (claim 8) and New York City Human Rights Law (claim 9) (Sex discrimination
including sexual harassment through quid pro quo, disparate impact and hostile work environment
theories). Therefore, this deposition is expected to be highly probative on many levels, whether to
help Ms. Canosa’s case, or to prepare her for what possible negative testimony she will need to
address at the time of trial from whatever witnesses may testify who have similar knowledge and
experiences with Harvey Weinstein.

        We further maintain that this deposition should be held at this particular juncture in time.
Plaintiff is not merely seeking this deposition for purposes of a settlement in some other
proceeding, but to identify whether to give Defendant Harvey Weinstein a release in this very court
case. That is highly dependent on what the evidence here shows, and the likelihood for success in
the case at bar. This deposition is not a special proceeding, but is pursuant to a non-party subpoena
in a pending, and active, case. Additionally, as discovery is coming to a close, we see no reason
that this final non-party deposition should not be allowed to happen, just as several non-party
depositions already went forward.

       Thank you for your consideration in this matter.

                                                              Respectfully submitted,




                                                                Thomas P. Giuffra

To:

AIDALA BERTUNA & KAMINS, PC
Attorneys for Defendant Harvey Weinstein
iansari@aidalalaw.com

SEYFARTH SHAW LLP
Attorneys for Defendants The Weinstein Company, LLC, The Weinstein Company Holdings, LLC
kbitar@seyfarth.com; lsavadjian@seyfarth.com

SCHULTE ROTH & ZABEL LLP
Attorneys for Non-Party Robert Weinstein
gary.stein@srz.com; andrew.gladstein@srz.com
       Case 1:18-cv-04115-PAE Document 296 Filed 02/12/21 Page 5 of 5



The Court is persuaded that Robert Weinstein likely has
relevant testimony to offer in this case and that there is no
basis for any further adjournment of his deposition. The
Court accordingly orders that Robert Weinstein’s deposition
go forward, by March 12, 2021.

SO ORDERED.
                 
            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge

February 12, 2021
